Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner’s amendment was given in an email to the Examiner sent by Tracy Hitt on January 12, 2022. The application has been amended as follows:


(Cancelled)  

(Previously Presented) A computer-implemented method, comprising: 

receiving, at a computer system, a first search query submitted by a user device; 

receiving, at the computer system and from a search system, refined search queries that are identified by the search system using the first search query that was submitted by the user device, wherein the refined search queries are different from, and not included in, the first search query;

 identifying, by the computer system, first content using the first search query that was submitted by the user device;

 identifying, by the computer system, second content using the refined search queries; and 



populating a first portion of the search results page with search results identified using the first search query that was submitted by the user device; 

populating a second portion of the search results page with the first content identified using the first search query that was submitted by the user device; and 

populating a third portion of the search results page with the second content identified using the refined search queries that were received from the search system, wherein populating the third portion of the search results page with the second content causes the second content to be included in the search results page without requiring the user to interact with any of the refined search queries to access the second content in a subsequently requested page; and

 populating a fourth portion of the search results page with the refined search queries, wherein: 
the first portion, the second portion, the third portion, and the fourth portion of the search results page are each visually distinguishable from each other in the search results page; and 

the search results, the first content, the second content, and the refined search queries are each different from each other; and 

at least one of the refined queries has a link that initiates submission of the at least one of the refined queries to the search system in response to user interaction with the at least one of the refined queries;

identifying a selection of a refined search query;

generating the subsequent results page responsive to the selected refined search query;

determining whether a particular second content identified using the selected refined search query is included in the second content presented in the search results page; and 




(Previously Presented) The computer-implemented method of claim 2, comprising: 

ranking, by the computer system, the second content responsive to the refined search queries; and 

wherein identifying the second content comprises selecting the second content based on a ranking of the second content.  



(Previously Presented) The computer-implemented method of claim 3, wherein: 

ranking, by the computer system, the second content identified using the refined search queries comprises, for each refined search query, ranking the second content identified using the refined search query relative only to other second content identified using the refined search query; and 

selecting the second content based on the ranking of the second content comprises selecting a highest ranked second content for each of at least two of the refined search queries.  



(Previously Presented) The computer-implemented method of claim 3, wherein: 

ranking, by the computer system, the second content identified using the refined search queries comprises ranking each second content identified using the refines search queries relative to all other second content responsive to the refined search queries; and




(Previously Presented) The computer-implemented method of claim 2, comprising: 

for each refined search query and second content identified using the refined search query: 

ranking the second content based, at least in part, on: 

a performance measure of the second content; and

 a performance measure of the refined search query specifying performance of the refined search query when the refined search query is presented on a search results page generated responsive to submission of the first search query by a user device; 

wherein providing second content identified using the refined search queries comprises:  

selecting a highest ranked second content according to the ranking; and 

providing the highest ranked second content.  


(Cancelled)  



(Previously Presented) A system, comprising: 
a data storage device storing computer readable instructions; and 

one or more data processing devices that interact with the data storage device, and upon execution of the computer readable instructions perform operations comprising: 

receiving a first search query submitted by a user device; 

receiving, from a search system, refined search queries that are identified by the search system using the first search query that was submitted by the user device, wherein the refined search queries are different from, and not included in, the first search query; 

identifying first content using the first search query that was submitted by the user device; 

identifying second content using the refined search queries; and

 generating a search results page in response to receipt of the first search query that was submitted by the user device, wherein generating the search results page comprises:
 
populating a first portion of the search results page with search results identified using the first search query that was submitted by the user device; 

populating a second portion of the search results page with the first content identified using the first search query that was submitted by the user device; and

populating a third portion of the search results page with the second content identified using the refined search queries that were received from the search system, wherein populating the third portion of the search results page with the second content causes the second content to be included in the search results page without requiring the user to interact with any of the refined search queries to access the second content in a subsequently requested page; and 

populating a fourth portion of the search results page with the refined search queries, wherein: 

the first portion, the second portion, the third portion, and the fourth portion of the search results page are each visually distinguishable from each other in the search results page; and

the search results, the first content, the second content, and the refined search queries are each different from each other; and 

at least one of the refined queries has a link that initiates submission of the at least one of the refined queries to the search system in response to user interaction with the at least one of the refined queries;

identifying a selection of a refined search query;

generating the subsequent results page responsive to the selected refined search query;

determining whether a particular second content identified using the selected refined search query is included in the second content presented in the search results page; and 

when the particular second content identified using the selected refined search query is determined to be included in the second content presented in the search results page, precluding inclusion of the particular second content in the subsequent search results page generated responsive to the selected refined search query.  



(Previously Presented) The system of claim 8, wherein execution of the instructions causes the one or more data processing devices to perform operations comprising: 

ranking, by the computer system, the second content responsive to the refined search queries; and

 wherein identifying the second content comprises selecting the second content based on a ranking of the second content.  


(Previously Presented) The system of claim 9, wherein: 

ranking, by the computer system, the second content identified using the refined search queries comprises, for each refined search query, ranking the second content identified using the refined search query relative only to other second content identified using the refined search query; and 




(Previously Presented) The system of claim 9, wherein: 

ranking, by the computer system, the second content identified using the refined search queries comprises ranking each second content identified using the refined search queries relative to all other second content responsive to the refined search queries; and 

selecting the second content based on the ranking of the second content comprises selecting a subset of highest ranked second content from all second content identified using the refined search queries.  


(Previously Presented) The system of claim 8, wherein execution of the instructions causes the one or more data processing devices to perform operations comprising: 

for each refined search query and second content identified using the refined search query:

 ranking the second content based, at least in part, on: 

a performance measure of the second content; and 

a performance measure of the refined search query specifying performance of the refined search query when the refined search query is presented on a search results page generated responsive to submission of the first search query by a user device; 

wherein providing second content identified using the refined search queries comprises: 

selecting a highest ranked second content according to the ranking; and

providing the highest ranked second content.  

(Cancelled)  



14 (Previously Presented) A non-transitory computer readable storage medium encoded with a computer program comprising instructions that when executed causes one or more data processors to perform operations comprising: 

receiving a first search query submitted by a user device; 

receiving, from a search system, refined search queries that are identified by the search system using the first search query that was submitted by the user device, wherein the refined search queries are different from, and not included in, the first search query; 

identifying first content using the first search query that was submitted by the user device; 

identifying second content using the refined search queries; and 

generating a search results page in response to receipt of the first search query that was submitted by the user device, wherein generating the search results page comprises:

populating a first portion of the search results page with search results identified using the first search query that was submitted by the user device; 

populating a second portion of the search results page with the first content identified using the first search query that was submitted by the user device; and

populating a third portion of the search results page with the second content identified using the refined search queries that were received from the search system, wherein populating the third portion of the search results page with the second content causes the second content to be included in the search results page without requiring the user to interact with any of the refined search queries to access the second content in a subsequently requested page; and



the first portion, the second portion, the third portion, and the fourth portion of the search results page are each visually distinguishable from each other in the search results page; and

 the search results, the first content, the second content, and the refined search queries are each different from each other; and 

at least one of the refined queries has a link that initiates submission of the at least one of the refined queries to the search system in response to user interaction with the at least one of the refined queries;

identifying a selection of a refined search query;

generating the subsequent results page responsive to the selected refined search query;

determining whether a particular second content identified using the selected refined search query is included in the second content presented in the search results page; and 

when the particular second content identified using the selected refined search query is determined to be included in the second content presented in the search results page, precluding inclusion of the particular second content in the subsequent search results page generated responsive to the selected refined search query.  



15. (Previously Presented) The non-transitory computer readable storage medium of claim 14, wherein execution of the instructions causes the one or more data processors to perform operations comprising: 

ranking, by the computer system, the second content responsive to the refined search queries; and 




16. (Previously Presented) The non-transitory computer readable storage medium of claim 15, wherein: 

ranking, by the computer system, the second content identified using the refined search queries comprises, for each refined search query, ranking the second content identified using the refined search query relative only to other second content identified using the refined search query; and 

selecting the second content based on the ranking of the second content comprises selecting a highest ranked second content for each of at least two of the refined search queries.  




17. (Previously Presented) The non-transitory computer readable storage medium of claim 15, wherein: 

ranking, by the computer system, the second content identified using the refined search queries comprises ranking each second content identified using the refined search queries relative to all other second content responsive to the refined search queries; and

 selecting the second content based on the ranking of the second content comprises selecting a subset of highest ranked second content from all second content identified using the refined search queries.  



18. (Previously Presented) The non-transitory computer readable storage medium of claim 14, wherein execution of the instructions causes the one or more data processors to perform operations comprising: 

for each refined search query and second content identified using the refined search query: 

ranking the second content based, at least in part, on: 

a performance measure of the second content; and 

a performance measure of the refined search query specifying performance of the refined search query when the refined search query is presented on a search results page generated responsive to submission of the first search query by a user device; 

wherein providing second content identified using the refined search queries comprises: 

selecting a highest ranked second content according to the ranking; and 

providing the highest ranked second content.  



(Cancelled)  




Reasons for Allowance

Claims 2-6, 8-12, 14-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: Claims 2-6, 8-12, 14-18 are eligible under 35 USC 101.  The following combination of claimed limitations that are included in the latest claim language integrate the judicial exception into a practical application: populating a third portion of the search results page with the second content identified using the refined search queries that were received from the search system, wherein populating the third portion of the search results page .  
Therefore, the Examiner understands the claimed subject matter to thereby be patent eligible.

Jeong (2008021878) teaches receiving a first search query submitted by a user device; receiving from a search system refined search queries that are identified using the first search query that was submitted by the user device; identifying first content using the first search query; identifying second content using the refined search queries; generating a search results page in response to receipt of the first search query, comprising populating a first portion with search results identified using the first search query that was submitted and populating a second portion of the search results page with the first content identified using the first search query. However, Jeong lacks populating a third portion of the search results page with the second content identified using the refined search queries that were received from the search system, wherein populating the third portion of the search results page with the second content causes the second content to be included in the search results page without requiring the user to interact with any of the refined search queries to access the second content in a subsequently requested page; generating the subsequent results page responsive to the selected refined search query; determining whether a particular second content identified using the selected refined search query is included in the second content presented in the search results page; and when the particular second content identified using the selected refined search query is determined to be included in the second content presented in the search results 

Chang et al. (20080256059) teaches providing a third portion of the search results page with the second content identified using the refined search queries; the search results, the first content, the second content, and the refined search queries are each different from each other; displaying the related or suggested search results with ads, concurrently and on the same page, along with the search results and ads. Chang lacks populating a third portion of the search results page with the second content identified using the refined search queries that were received from the search system, wherein populating the third portion of the search results page with the second content causes the second content to be included in the search results page without requiring the user to interact with any of the refined search queries to access the second content in a subsequently requested page; generating the subsequent results page responsive to the selected refined search query; determining whether a particular second content identified using the selected refined search query is included in the second content presented in the search results page; and when the particular second content identified using the selected refined search query is determined to be included in the second content presented in the search results page, precluding inclusion of the particular second content in the subsequent search results page generated responsive to the selected refined search query.  
 

4.	When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available prior art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



1/14/2022
/ALEXANDRU CIRNU/
Primary Patent Examiner, Art Unit 3622